Exhibit 10.12 Irv Alpert Executive Vice President, Business Development 2010 Variable Compensation Plan Objective: Focus on Greater Transaction Value 2010 Corporate Accounts IOP1 Bookings Plan New Bookings* Transaction Value2 % Commission % Accelerated Commission >$250,000 14% 20% $100,000 - $249,000 10% 15% $30,000 –$99,000 7% 10% $20,000 - $29,000 4% 4% <$20,000 1% 1% Renewed Accounts* Percentage of Existing Accounts Renewed % Commission Up to 80% 3% Above 80% 7% New Bookings from National Account* Transaction Value % Commission >$20,000 7% Renewed Bookings from National Account* Percentage of IOP Bookings Plan % Commission Up to 80% 0% Above 80% 5% *Commission paid quarterly. 1 Internal Operating Plan 2 Mr. Alpert shall receive a commission for any pilot transaction that results in a New Booking within six months of execution of the pilot equal to the % Commission set forth above less any commissions already paid for the pilot transaction.
